Citation Nr: 0906284	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-09 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1979 to July 
1992, and from May 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

3.  Evidence of record does not demonstrate that a sleep 
disorder was manifested during active service or was 
developed as a result of an established event, injury, or 
disease during active service.


CONCLUSION OF LAW

A sleep disorder was not incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in April 2005 and January 2007.  These letters notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claim, and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim.  Thereafter, the claim was reviewed 
and a supplemental statement of the case was issued in 
November 2006.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the January 2007 
correspondence.

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Factual Background and Analysis

Service treatment records, including all reports of physical 
examinations, are negative for any complaints or a diagnosis 
of a sleep disorder while the Veteran was on active duty.  In 
a May 1987 supplemental history, the veteran reported that he 
had no trouble sleeping.  

Post-service, the Veteran underwent a VA nose/sinus 
examination in June 2004 and complained of trouble sleeping.  
He gave a history of nasal repair in 1980, with partial 
improvement.  He complained of increasing nasal congestion.  
He told the examiner that he had not had his sleep disorder 
formally evaluated in the past.  Following the examination, 
the diagnoses included, deviated nasal septum. Status post 
nasal septum repair, current structural decrease in the nasal 
patency, sleep disorder, and possible obstructive sleep 
apnea.

In May 2005, the Veteran underwent a VA mental health 
examination.  The Veteran complained of a sleep disturbance 
because he woke up at night on a regular basis, as frequently 
as four times a night.  He also complained of feeling 
restless and that he felt he was in a box, totally exhausted.  
He stated that the problem existed for over 20 years.  He 
also said that if he did not take his hypertension medication 
he became fidgety, restless and agitated.  The examiner found 
that the Veteran met the criteria for primary insomnia and 
had a mild disorder as a result of his sleep disturbance.

A September 2005 VA medical record indicated a question 
whether the Veteran had sleep apnea and recommended he visit 
a sleep clinic for further evaluation.

Based upon the evidence of record, the Board finds that a 
sleep disorder disability was not manifest during active 
service and did not develop as a result of an established 
event, injury, or disease during active service.  The 
Veteran's service treatment records are negative for any 
treatment of or diagnosis of a sleep disorder.  Post-service, 
no definite sleep disorder was diagnosed in the June 2004 VA 
examination, one month after the Veteran was released from 
active duty, while the May 2005 VA mental health examiner 
noted that the Veteran met the criteria for primary insomnia 
a year after release from active duty,.  

In order to be considered for service connection, a claimant 
must first have a current disability.  Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  See also Brammer v. Derwinski, 3 
Vet. App. 233, 225 (1992) (service connection presupposes a 
current diagnosis of the claimed disability).  Assuming that 
the medical evidence of record shows that the Veteran does 
has a current sleep disorder disability, service connection 
is still not warranted in this case as the record does not 
include any medical opinion establishing a nexus or medical 
relationship between any current sleep disorder diagnosed 
post-service and any event, injury, or disease during active 
service.  Neither the June 2004 nor the May 2005 VA examiner 
opined that the Veteran's complaint of sleep disturbance or 
insomnia was related to service.  Neither the Veteran nor his 
representative has presented, identified, or alluded to the 
existence of any such opinion.  The Board notes that the 
Veteran told the May 2005 examiner that he thought he became 
more restless and fidgety if he did not take his hypertension 
medication.  After reviewing all of the medical evidence of 
record, the Board finds that the Veteran's claim for service 
connection for a sleep disorder must be denied.  

In connection with this claim, the Board also has considered 
the assertions the Veteran has advanced on appeal.  However, 
the Veteran cannot establish a service connection claim on 
the basis of his assertions alone.  While the Board does not 
doubt the sincerity of the Veteran's belief that any current 
sleep disorder is due to service, this claim turns on a 
medical matter--the relationship between a current disability 
and service.  Questions of medical diagnosis and causation 
are within the province of medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
Veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, his assertions in this regard simply do not constitute 
persuasive evidence in support of his claim for service 
connection.

For the foregoing reasons, the claim for service connection 
for a sleep disorder must be denied.  In arriving at the 
decision to deny this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against this claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).  


ORDER

Entitlement to service connection for a sleep disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


